Wilson, Judge:
This matter is before me for the purpose of finding values on remand from classification proceedings decided by the first division of this court in Felix M. Mendelson and Hoyt, Shepston & Sciaroni v. United States, 40 Cust. Ct. 415, Abstract 61463. Thereafter the proceeding was abandoned by counsel for the importer and a judgment of dismissal was entered in 56 Cust. Ct. 833, V.D. 131. Motion for a rehearing was granted on May 31, 1966, published in Treasury Decision advance sheets of June 22, 1966, No. 23 at page 67.
When the case appeared before me on August 3,1966, at San Francisco, Calif., counsel orally stipulated to the effect that the merchandise is specified on the final list, 93 Treas. Dec. 14, T.D. 54521; and that the merchandise is properly dutiable on the basis of export value, as defined in section 402a (d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165; that as to entries 13961 and 16664 the value of the cases is 25 cents each; that as to entries 17291 and 503 the value of the cases is 10 cents each; that as to entries 15443 and 6617, the value of the scissors is 22 percent of the total value; the value of the loupe, which is another word for mag*781nifier, is 20 percent of tbe total value, and the value of the pins with handle, knife, spatula, and forceps is 58 percent of the total value; that as to all other items in all entries the appraised values are correct, there being no higher foreign values.
On the agreed facts, I find export value, as that value is defined in section 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 91 Treas. Dec. 295, T.D. 54165, to be the proper basis for 'the determination of the value of the merchandise here involved and that such value as to entries 13961 and 16664 is 25 cents each for cases; as to entries 17291 and 503 is 10 cents each for cases; that as to entries 15443 and 6617 is 22 percent of the total value for scissors; 20 percent of the total value for the loupe which is another name for magnifier, and 58 percent of the total value for the pins with handle, knife, spatula, and forceps; and that as to all other items in all entries the appraised values are correct.
Judgment will be entered accordingly.